Cuyahoga County, No. 59983. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record and as a claimed appeal as of right from said court. Appellant’s motion for leave to exceed the page limitation on his memorandum in support of jurisdiction was denied by this court on July 15, 1992. Appellant’s motion for leave to file memorandum in support of jurisdiction instanter was also denied by this court on July 15, 1992. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with' the Rules of Practice of the Supreme Court and therefore has failed to prosecute tins cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.